                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                           NO. 5:20-CR-254-2D


  UNITED STATES OF AMERICA

       V.


  MYRON OMAR WILLIAMS,




                                     ORDER TO SEAL


       Upon Motion of the Defendant, it is hereby ORDERED that the Defendant's

Sentencing Memorandum (CM/ECF #79) in the above captioned matter, be sealed

until such time as requested to be unsealed by the Defendant.




       This the 2..(     day of    T" \j       , 2021.




                                     .TASC. DEVER III
                                     UNITED STATES DISTRICT JUDGE




     Case 5:20-cr-00254-D Document 81 Filed 07/21/21 Page 1 of 1
